Electronically Filed
                                                        Supreme Court
                                                        SCWC-10-0000069
                                                        06-DEC-2011
                                                        12:26 PM


                        NO. SCWC-10-0000069


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I


        STATE OF HAWAI'I, Respondent/Plaintiff-Appellee, 


                                 vs.


        TOMMY W. BULLARD, Petitioner/Defendant-Appellant.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

          (ICA NO. XX-XXXXXXX; CASE NO. 1DTA-10-01412)


       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI

(By: Recktenwald, C.J., Nakayama, Acoba, Duffy, and McKenna, JJ.)


          Petitioner/Defendant-Appellant Tommy W. Bullard’s

application for writ of certiorari, filed on October 25, 2011, is

hereby accepted.

          DATED:   Honolulu, Hawai'i, December 6, 2011.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Simeon R. Acoba, Jr.

                                /s/ James E. Duffy, Jr. 


                                /s/ Sabrina S. McKenna



Timothy I. MacMaster

for petitioner/defendant­
appellant on the application